Citation Nr: 1025358	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-23 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a 
left knee partial lateral meniscectomy disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Weber, Law Clerk



INTRODUCTION

The Veteran served on active military service from October 1966 
to October 1968.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which continued a previously assigned 10 percent rating 
for left knee partial lateral meniscectomy. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the VCAA, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.  The Winston-Salem, North 
Carolina RO notified the Veteran of the information and evidence 
needed to substantiate his claim for an increased rating for a 
left knee partial lateral menisectomy disability in 
correspondence dated in June 2005.  During the pendency of this 
appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VA must notify the Veteran as to how it 
determines the disability rating and effective date when a 
disability is found to be connected to service.  An additional 
notice as to this matter was provided in March 2006. 
 
In statements dated in May 2006 and October 2007, the Veteran 
indicated that he did not wish to undergo a second VA 
examination.  It has been 5 years since the Veteran's last VA 
medical examination of the left knee.  However, the Veteran's 
representative has since requested an examination to determine 
whether separate ratings are warranted for left knee arthritis 
and/or instability.  We note that in March 2005, the Veteran's 
private physician wrote, on prescription pad paper, that he had 
arthritis in the left knee.  There was no explanation or 
associated X-ray film report to verify this statement; hence, it 
is unclear whether the Veteran does have arthritis in the knee.  
Therefore, the AMC/RO must schedule the Veteran for a VA joints 
examination to determine the severity of the left knee disorder. 
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated him 
for his left knee disability.  After the 
Veteran has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran the 
opportunity to obtain and submit those records 
for VA review.

2.  Following receipt of any additional VA or 
private treatment records as well as the 
completion of any additional development 
deemed necessary, the Veteran should be 
afforded a VA joints examination and opinion 
by a physician.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for Joints 
Examination, revised on April 20, 2009.  The 
purpose of the examination and opinion is to 
determine the severity of his service-
connected left knee disability, to include 
whether there is arthritis in the joint.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
examiner performing the examination for a 
thorough review of the case.  The examiner 
should be provided with a complete copy of 
this remand and the accompanying instructions.  
A notation to the effect that this record 
review took place should be included in the 
report of the examiner.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


